Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 24, 2012                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144394                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PREMIER CENTER OF CANTON, L.L.C.,                                                                       Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices


  and
  THE KROGER COMPANY OF MICHIGAN,
           Intervening Plaintiff-Appellee,
  v                                                                SC: 144394
                                                                   COA: 297799
  NORTH AMERICAN SPECIALTY                                         Wayne CC: 08-017780-CK
  INSURANCE COMPANY,
           Defendant/Cross-Plaintiff/Third-
           Party Plaintiff-Appellee,
  and
  ASPHALT SPECIALISTS, INC.,
           Defendant/Cross-Defendant-
           Appellant,
  and
  LOU’S TRUCKING COMPANY, INC., d/b/a
  RENTAL SPECIALISTS, L.L.C., LOU’S SCRAP
  TRANSPORT, INC., TKMS, LTD., DANIEL
  ISRAEL and BRUCE ISRAEL,
             Third-Party Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 29, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 24, 2012                  _________________________________________
           p0917                                                              Clerk